UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. ELITE ENERGIES, INC. (Exact name of registrant as specified in its charter) Delaware 333-168184 26-3936718 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 848 Stewart Drive, Suite 101 Sunnyvale, California 94085 (Address of principal executive offices) (888) 209-9909 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Securities Act.Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of the Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Exchange Act Rule12b-2). Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes¨Nox As of the last business day of the registrant’s most recently completed second fiscal quarter, there was no active public trading market for our common stock. As of July 31, 2013, the registrant had36,790,955 shares of its common stock issued. Documents Incorporated by Reference: None. TABLE OF CONTENTS PAGE PART I ITEM 1. Business 2 ITEM 1A. Risk Factors 3 ITEM 2. Properties 5 ITEM 3. Legal Proceedings 5 ITEM 4. Mine Safety Disclosures 5 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 6 ITEM 6. Selected Financial Data 6 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 11 ITEM 8. Financial Statements and Supplementary Data 11 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 ITEM 9A. Controls and Procedures 12 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 13 ITEM 11. Executive Compensation 15 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 17 ITEM 14. Principal Accounting Fees and Services 18 PART IV ITEM 15. Exhibits, Financial Statement Schedules 19 SIGNATURES FORWARD LOOKING STATEMENTS This annual report contains forward-looking statements. Forward-looking statements are projections of events, revenues, income, future economic performance or management’s plans and objectives for our future operations. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: ● the uncertainty of profitability based upon our history of losses; ● risks related to failure to obtain adequate financing on a timely basis and on acceptable terms to continue as going concern; ● risks related to our international operations and any currency exchange fluctuations; and ● other risks and uncertainties related to our business plan and business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. References in this annual report to “we”, “us”, “our”, the “Company” refer to Elite Energies, Inc., unless otherwise indicated. References to China or the PRC refer to the People’s Republic of China. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. All references to “common stock” refer to the common shares in our capital stock. -1- PART I ITEM 1.BUSINESS Business Overview We were originally formed on March 28, 2008 under the name “Global ePlatform Technologies Inc.” We had no operations after inception and in December 2008, our corporate name was changed to Elite Energies, Inc. to reflect our business operations as described below. We currently operate two types of businesses, one is energy saving related products and the other one is green building material retail and wholesale distribution. The energy saving operation is investing in efficient energy, such as light-emitting diodes (LED) lights. The other one is distributing environmentally friendly building materials. Due to the energy crises and the concern on environmental impact by the general public, we aim to capture these opportunities of the growing business segments presented. We are the holding company and have incorporated a wholly owned California subsidiary corporation, Elite Renewable Energies Technology, Inc. (“ERET”) as the operating arm. Both the Company and ERET are located and operated out of Sunnyvale, California, USA. In August 2009, ERET invested in Quality Green Building Supplies, Inc. (“QGBS”), a California Corporation. QGBS was established on July 2009, and is operating as agreen building materials wholesaler in the San Francisco Bay Area.ERET paid $330,000 to acquire 50.52% of QGBS.The financial statements of QGBS are included in the consolidated financial statements because of the Company’s majority ownership (50.52%) and control over QGBS. As a building material wholesaler, QGBS selected the manufacturers with high quality, reliable and price sensible products. Since July 2012, we have discontinued the operation of QGBS because QGBS failed to meet the Company’s projected target of profitability for the past two consecutive years. However, we still maintain 50.52% ownership and control over QGBS and are looking for future opportunities. On June 7, 2011, the Company established a wholly-owned Hong Kong subsidiary, Elite Energies International Limited (“EEIL”), to operate and manage all the Company’s potential business activities in Hong Kong and China market. The HK operation is going to prepare to work with strategic partners that will be beneficial to the Company. After the incorporation of EEIL, we have no operation for EEIL in Hong Kong. Market Opportunities We are looking for other opportunities in the high tech products, such as electric vehicles, and industry gas business, such as for wielding services, in China. Competition We bundle our own unique building products and LED as a package to better fit our own distribution channels as well as to distinguish ourselves from competitors. There are many small to medium size hardware stores in the market place and major nationwide building materials chain stores, such as Home Depot, Price Club, Lowe, Orchard, Sears, Target and many others that are selling similar products and services.Our advantage is direct import from overseas manufacturers without any middleman or agency fees. Employees As of the date hereof, we have no employees. -2- ITEM 1A.RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in thisannual reportbefore investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this annual report, the words “we”, “our”, “us”, or “Elite Energies” refer to the Company and its subsidiaries. Risks Related to Our Business ALTHOUGH WE HAVE INCORPORATED SINCE 2008, OUR OPERATION HAS NOT ABLE TO GENERATE SUBSTANTIAL REVENUE FOR THE COMPANY. WE ARE NOT CURRENTLY PROFITABLE AND MAY NOT BECOME PROFITABLE. At March 31, 2013, we had $57,832 cash on-hand and our stockholder’s deficit was ($52,974) and there is substantial doubt as to our ability to continue as a going concern. We have incurred operating losses since our formation and expect to incur losses and negative operating cash flows for the foreseeable future, and we may not achieve profitability. We expect to incur substantial losses for the foreseeable future and may never become profitable. We also expect negative cash flow for the foreseeable future as we incur operating losses and capital expenditures. As a result, we will need to generate significant revenues in order to achieve and maintain profitability. We may not be able to generate these revenues or achieve profitability in the future. Our failure to achieve or maintain profitability could negatively impact the value of our business. WE HAVE NOT COMMENCED SUFFICIENT REVENUE SINCE OUR INCEPTION AND FACE MANY OF THE RISKS AND DIFFICULTIES FREQUENTLY ENCOUNTERED IN NEW AND RAPIDLY EVOLVING MARKET. We have limited operating history.We are facing many of the risks and difficulties encountered in rapidly evolving markets.These risks include the ability to: ●Commercialize our products; ●Increase awareness ofour brand names; ●Strengthen customer loyalty; ●Maintain current strategic relationships, and develop new strategic relationships; ●Respond effectively to competitive pressures; ●Continue to develop and upgrade technology; and ●Attract, retain and motivate qualified personnel. WE CURRENTLY DO NOT HAVE CONTRACTS WITH ANY OF OUR SUPPLIERS AND CUSTOMERS. ALTHOUGH WE MAINTAIN A GOOD RELATIONSHIP WITH THEM, THERE IS NO ASSURANCE THAT OUR SUPPLIERS WILL CONTINUE TO PROVIDE US THE PRODUCTS OR THE CUSTOMERS WILL CONTINUE TO PURCHASE GOODS FROM US, WHICH COULD MATERIALLY ADVERSELY AFFECT OUR OPERATIONS AND REVENUES. Since we have closed out the building material wholesale and retail operation, we will not place any purchase orders through those building material suppliers that we have either from PRC and or US. Regarding our LED light business, we have not focused on this area for the last 12 months. However, we might look into this product line for the following months. -3- WE DEPEND ON OUR KEY MANAGEMENT PERSONNEL AND THE LOSS OF THEIR SERVICES COULD ADVERSELY AFFECT OUR BUSINESS. After our Annual Shareholders meeting that was held on December 20, 2012, a few of our directors were either resigned and or not being elected, Mr. George Ma, Mr. Tony Lee and Mr. Justin Luo were resigned from the Board while Ms. Lampo Joanna Cheung and Mr. Chung Tung Lim were not being elected. We have reduced the number of the Board members from 10 to 5 members only. We consider our current directors and officers to be essential to the success of the business. None of these individuals are currently subject to a written employment agreement and we do not maintain key life insurance on them.Although they have not indicated any intention of leaving us, the loss of any one of these individuals for any reason could have a very negative impact on our ability to fulfill our business plan as each officer has specific product and industry knowledge that would be difficult to replicate. THE CONTINUED DEVELOPMENT AND COMMERCIALIZATION OF OUR PRODUCTS WILL REQUIRE A COMMITMENT OF SUBSTANTIAL FUNDS. Our capital requirements will depend on many factors, including but not limited to, the costs and timing of our development and set-up ofpotential joint venture activities, the success of our development efforts, the costs and timing of launching of new products and ongoing marketing activities. The extent to which our existing and new products will gain market acceptance will be based upon our ability to maintain existing collaborative relationships and enter into new collaborative relationships, competing product developments. Progress of our commercialization efforts and the commercialization efforts of our competitors, costs involved in acquiring, prosecuting, maintaining, enforcing and defending intellectual property claims, developments related to regulatory issues, and other factors, require substantial funds.We estimate that it will require a substantial investment to launch additional products with significant marketing efforts in our target market and to implement our business plan. WE MAY INCUR SIGNIFICANT COSTS TO BE A PUBLIC COMPANY TO ENSURE COMPLIANCE WITH U.S. CORPORATE GOVERNANCE AND ACCOUNTING REQUIREMENTS AND WE MAY NOT BE ABLE TO ABSORB SUCH COSTS. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly.We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage.As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs.In addition, we may not be able to absorb these costs of being a public company which will negatively affect our business operations. -4- THE COMPANY IS SUBJECT TO THE 15(D) REPORTING REQUIREMENTS UNDER THE SECURITIES EXCHANGE ACT OF 1 The Company is subject to the 15(d) reporting requirements according to the Securities Exchange Act of 1934. The Company is required to file the necessary reports in the fiscal year that the registration statement is declared effective. After that fiscal year and provided the Company has less than 300 shareholders, the Company is not required to file these reports. If the reports are not filed, the investors will have reduced visibility as to the Company and its financial condition. In addition, as a filer subject to Section 15(d) of the Exchange Act, the Company is not required to prepare proxy or information statements; our common stock will not be subject to the protection of the going private regulations; the Company will be subject to only limited portions of the tender offer rules; our officers, directors, and more than ten (10%) percent shareholders are not required to file beneficial ownership reports about their holdings in our Company; that these persons will not be subject to the short-swing profit recovery provisions of the Exchange Act; and that more than five percent (5%) holders of classes of your equity securities will not be required to report information about their ownership positions in the securities. FUTURE ACQUISITIONS MAY HAVE AN ADVERSE EFFECT ON OUR ABILITY TO MANAGE OUR BUSINESS. If we are presented with appropriate opportunities, we may acquire complementary technologies companies.Future acquisitions would expose us to potential risks, including risks associated with the assimilation of new technologies and personnel, unforeseen or hidden liabilities, the diversion of management attention and resources from our existing business and the inability to generate sufficient revenues to offsetthe costs and expenses of acquisitions.Any difficulties encountered in the acquisition and integration process may have an adverse effect on our ability to manage our business. Risks Related to Our Common Stock THERE HAS BEEN LIMITED OR NO TRADING OF OUR COMMON STOCK ON THE OTCBB.DUE TO THE LIMITED TRADING OF OUR COMMON STOCK, YOU MAY NOT BE ABLE TO SELL YOUR SHARES IN THE OPEN MARKET There has not been any established trading market for our common stock, and there is currently no established public market whatsoever for our securities.However, our shares may never be traded on the OTCBB, or, if traded, a public market may not materialize.If a public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased and may lose all of their investment. There can be no assurances as to whether: (i) any market for our shares will develop; (ii) the prices at which our common stock will trade; or (iii) the extent to which investor interest in us will lead to the development of an active, liquid trading market. Active trading markets generally result in lower price volatility and more efficient execution of buy and sell orders for investors.In addition, our common stock is unlikely to be followed by any market analysts, and there may be few institutions acting as market makers for our common stock. Either of these factors could adversely affect the liquidity and trading price of our common stock. Until an orderly market develops in our common stock, if ever, the price at which it trades is likely to fluctuate significantly. Prices for our common stock will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity of the market for shares of our common stock, developments affecting our business, including the impact of the factors referred to elsewhere in these Risk Factors, investor perception of us and general economic and market conditions.No assurances can be given that an orderly or liquid market will ever develop for the shares of our common stock. OUR COMMON STOCK IS CONSIDERED A PENNY STOCK, WHICH IS SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. Shares of our common stock are subject to rules adopted by the Securities and Exchange Commission that regulate broker-dealer practices in connection with transactions in “penny stocks”. “Penny stock” is defined to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions. Our common stock is covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and “accredited investors.” The term “accredited investor” refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the Securities and Exchange Commission which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. BECAUSE WE DO NOT INTEND TO PAY ANY DIVIDENDS ON OUR COMMON STOCK, INVESTORS SEEKING DIVIDEND INCOME OR LIQUIDITY SHOULD NOT PURCHASE SHARES OF OUR COMMON STOCK. We have not declared or paid any dividends on our common stock since our inception, and we do not anticipate paying any such dividends for the foreseeable future. Investors seeking dividend income or liquidity should not invest in our common stock. IF WE ISSUE ADDITIONAL SHARES IN THE FUTURE, IT WILL RESULT IN THE DILUTION OF OUR EXISTING SHAREHOLDERS. Our certificate of incorporation authorizes the issuance of up to 1,000,000,000 shares of common stock par value of $0.000001 and 1,000,000,000 shares of preferred stock par value $0.000001 per share.Our board of directors may choose to issue some or all of such shares to acquire one or more businesses or to provide additional financing in the future. The issuance of any such shares will result in a reduction of the book value and market price of the outstanding shares of our common stock. If we issue any such additional shares, such issuance will cause a reduction in the proportionate ownership and voting power of all current shareholders. Further, such issuance may result in a change of control of our corporation. THE ABILITY OF OUR OFFICERS AND MAJORITY SHAREHOLDERS TO CONTROL OUR BUSINESS MAY LIMIT OR ELIMINATE MINORITY SHAREHOLDERS’ ABILITY TO INFLUENCE CORPORATE AFFAIRS. Currently, members of our board of directors and certain executive officers beneficially own in the aggregate 46.3% of our outstanding common stock. Because of this level of beneficial stock ownership, these shareholders will be in a position to continue to elect our board of directors, decide all matters requiring stockholder approval and determine our policies. The interests of such shareholders may differ from the interests of other shareholders with respect to the issuance of shares, business transactions with or sales to other companies, selection of officers and directors and other business decisions. The minority shareholders would have no way of overriding decisions made by our principal shareholders. This level of control may also have an adverse impact on the market value of our shares because these stockholders may institute or undertake transactions, policies or programs that result in losses, may not take any steps to increase our visibility in the financial community and / or may sell sufficient numbers of shares to significantly decrease our price per share. TO CONTINUE TO HAVE OUR SHARES QUOTED ON THE OVER-THE-COUNTER BULLETIN BOARD, WE WILL BE REQUIRED TO REMAIN CURRENT IN OUR FILINGS WITH THE SEC.IF WE ARE NOT CURRENT IN OUR SEC FILINGS, OUR SECURITIES WILL NOT BE ELIGIBLE FOR QUOTATION ON THE OTCBB, AND YOU WILL BE UNABLE TO SELL YOUR SHARES INTO THE OPEN MARKET. To continue to have our shares quoted on the OTCBB, we will be required to remain current in our filings with the SEC in order for shares of our common stock to remain eligible for quotation on the OTCBB. In the event that we become delinquent in our required quarterly and annual filings with the SEC, quotation of our common stock will be terminated following a 30 day grace period if we do not make our required filing during that time. If our shares are not eligible for quotation on the over-the-counter bulletin board, investors in our common stock may find it difficult to sell their shares. ITEM 2.PROPERTIES Our business office is located at 848 Stewart Dr., Suite 101, Sunnyvale, California, 94085.The office is about 250 square feet and we pay rent of $100 per month to occupy this location. We have moved out of our San Leandro warehouse since QGBS closed its operation on October 31, 2012. We have no other properties and at this time have no intention to acquire any properties. ITEM 3.LEGAL PROCEEDINGS We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. -5- PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is quoted on the OTCQB under the symbol “EENR”. The OTCQB is a quotation service that displays real-time quotes, last-sale prices, and volume information in over-the-counter equity securities. The OTCQB is the venture market place for companies that are current in their reporting with a U.S. regulator. There are no financial or qualitative standards to be quoted on the OTCQB. There is presently limited public trading of our shares of common stock on the OTCQB. We can provide no assurance that our shares of common stock will be traded actively on the OTCQB. Holders of Our Common Stock As of the date of this report, in accordance with our transfer agent records, we had 58 shareholders holding 36,790,965 shares of our common stock. Stock Option Grants To date, we have not granted any stock options. Dividends Since inception we have not paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock, when issued pursuant to this offering. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board ofDirectors may deem relevant. Transfer Agent and Registrar Globex Transfer, LLC is currently the transfer agent for our common stock. Its address is 780 Deltona Blvd., Suite 202, Deltona, FL 32725. Its phone number is (813) 344-4490. Securities Authorized for Issuance Under Equity Compensation Plans We presently do not have any equity based or other long-term incentive programs. In the future, we may adopt and establish an equity-based or other long-term incentive plan if it is in the best interest of the Company and our stockholders to do so. ITEM 6.SELECTED FINANCIAL DATA As a smaller reporting company, we are not required to provide disclosure pursuant to this item. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This section of this Form 10-K includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our predictions. -6- Business Overview Elite Energies, Inc. is a Delaware holding company (“we”, “us”, or the “Company”).Through our wholly owned California subsidiary, Elite Renewable Energies Technology, Inc. (“ERET”), we have invested into energy saving products such as LED (light emitting diode) lighting and environmentally friendly building materials for the last few years.However, the market and demand for LED products in general are volatile and the profit margin in selling LED lighting is declining. Therefore, we have made a decision to shift our focus on LED to other energy related businesses, such as industry gas and recently, the electric vehicle (EV) business. We made the business decision in July 2012 to discontinue the operation of Quality Green Building Supplies Inc. (“QGBS”), because QGBS failed to perform for two consecutive years.At this time, QGBS is no longer in operation. Our Hong Kong subsidiary, Elite Energies International Limited (“EEIL”), is actively looking for new opportunities for the Company to prosper.We were trying to work out a plan to apply for a license for EEIL to sell industrial gas in the Hunan Province of People’s Republic of China and (“PRC”). After months of intensive effort, the plan has not yet materialized.We are contemplating whether to changeover to another strategy and are planning to purchase an existing industry gas re-seller’s license to accomplish our goal of selling industrial gas in Hunan Province. As stated previously, Mrs. Ai Huan Liu, our Chairwoman of the Board of Directors has been involved with the industrial gas business for more than 20 years.Once we are successful in being a re-seller, we believe Mrs. Liu could lead the Company to do well in theindustrial gas business. On July 8, 2013, the Board welcomed Mr. Charles Lu, one of our shareholders to become Director of newly formed Business Development Division.Mr. Lu’s first assignment will be to assist Mr. Spencer Luo, our CEO in developing our EV business.Currently we are in touch with IDRF Electric Car Technology Co. Ltd. (www.idrf.cn) (“IDRF”); an electric car design firm with many years of car designing experience, IDRF is located at Zhuhai, Guangdong Province, PRC. In mid July 2013, Mr. Spencer Luo traveled to Zhuhai for an initial meeting with the directors of IDRF. The outcome of this meeting was positive and both Mr. Luo and Mr. Lu are further studying the profitability of the EV business and the potential of working with IDRF informing a joint venture. Mr. Charles Lu will keep on looking for other business opportunities that could enhance the value of the Company. Plan of Operation Over the next fiscal year we intend to do the following: For the next 90 days, our priority is to raise funds and maintain sufficient resources to operate. It is importantto pursue the industrial gas re-seller license in Hunan Province as this approach will enable the Company to penetrate the gas reselling industry in a shorter period of time. We are in negotiation with a few re-sellers in the gas production industry regarding the possibility of forming a joint venture in Chenzhou, Hunan Province. We expect to consummate an agreement with the proper re-sellers within the next 6 months. In order to pursue this project, we estimate that we will need to raise funds amounting to $300,000 within the next 3 months. The regulation on gas production industry is strictly controlled by the PRC Ministry of Machinery and Department of Science and Technology and Standards (MMDSTS). The re-sellers that we are attempting to negotiate with for this joint venture will have the necessary license and shall comply with the PRC MMDSTS regulations on gas production industry.Our Chairwoman Mrs. Liu has many yearsexperience in the gas production industry. As such, we believe we will be able to raise the proceeds necessary to continue our operations over the next 12 months. There is no guarantee, however, that we will be successful in raising the full amount needed. At the same time, Mr. Spencer Luo and Mr. Charles Lu are planning asecond visit to IDRF by the end of August. During their visit will try to establisha planfor both the Company and IDRF to form a joint venture. We believe there is a great potential for growth in the electric car business in China and Worldwide. We believe electric cars (EV) have a huge potential in China because of its air pollution problems caused by conventional vehicles.However, the technology still needs to improve but getting involved at this stage with electric car development and manufacturing is in-line with Elite’s goal of investment into energy saving products.The Board is pleased with the findings and approved the Business Development division to continue to explore and develop a complete time line to materialize and capture the opportunities so presented. -7- For the next 180 days, our HK subsidiary EEIL is still trying to apply to receive the Closer Economic Partnership Agreement (“CEPA”) status in Hong Kong.CEPA is an agreement signed between People Republic of China and Hong Kong SAR government to allow companies registered in Hong Kong with qualifying products and services to enjoy preferential access, tax benefits to mainland China market.By obtaining the CEPA status, EEIL shall deem to have gained a valuable tool on hand to increase our business efficiency and profit potential in PRC. For our long term strategy, Elite Energies is continuing to seek opportunities to venture with the industrial gas and electric car business opportunities.We believe these two latest projects shall be the turning point of our Company’s future growth path. Result of Operationsfor the Year Ended March 31, 2013 Compared to the Year Ended March 31, 2012 We believe the percentage relationship between our net loss and major categories in the Consolidated Statements of Operations presented below are important in evaluating the performance of our business operations. % of Net Loss Revenues- Trade, net of returns -
